DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-11 are objected to because of the following informalities:  
In claims 2-11, lines 1, of each respectively, should read in part “The exhaust purification system of [[an]] the internal combustion engine”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a deposition calculating part” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1
	The indefiniteness stems from the multiple recitations of “a deposition amount” and “an amount” throughout the claim. It is unclear if each recitation, respectively, is the same “deposition amount” or same “amount” as previously recited or a different “deposition amount” or “amount”.
	Claims 2-11 are rejected by virtue of depending from rejected claim 1.
In Reference to Claim 2
	The indefiniteness stems from the recitations of “a range” in line 4 and “an amount” in line 5. It is unclear if the recitations of “a range” and “an amount” are the same as the recitations of “a range” and “an amount” recited previously or different “ranges” and “amounts”.

In Reference to Claim 3
	The indefiniteness stems from the recitation of “an amount” in line 5. It is unclear if the recitation of “an amount” is the same or different amount as the “an amount” recited previously in claims 1 and/or 2.

In Reference to Claim 5
	The indefiniteness stems from the recitation of “wherein the deposition calculating part is not configured to calculate the first estimated value”. It is unclear how the amount of particulate matter of claim 1 is calculated without the calculation of the “first estimated amount” as claim 1 requires that the “amount of particulate matter” be calculated utilizing the first estimated amount and the second estimated amount.
	Claim 6 is rejected by virtue of depending from rejected claim 5.

In Reference to Claim 6
	The indefiniteness stems from the recitation of “wherein the deposition calculating part is configured to calculate the first estimated value based on the differential pressure detected by the differential pressure sensor when the amount of not calculate the first estimated value “when the amount of flow of the exhaust gas is equal to or more than the predetermined amount of flow”.

In Reference to Claim 12
	The indefiniteness stems from the multiple recitations of “a deposition amount” and “an amount” throughout the claim. It is unclear if each recitation, respectively, is the same “deposition amount” or same “amount” as previously recited or a different “deposition amount” or “amount”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosaka (US 2008/0276599).
In Reference to Claim 1 (As Best Understood) 
(See Hosaka, Figures 1-2)
Hosaka discloses:
	An exhaust purification system of an internal combustion engine comprising: 
a filter (12) arranged in an exhaust passage of the internal combustion engine (11) and trapping particulate matter in exhaust gas (See Hosaka, Paragraph [0025]), 
a differential pressure sensor (13,14) detecting a differential pressure before and after the filter (12) or a differential pressure between a pressure in the exhaust passage at an upstream side from the filter (12) and an atmospheric pressure (See Hosaka, Paragraphs [0026]-[0027]), 
a temperature sensor (15) arranged in the exhaust passage at a downstream side from the filter (12) and detecting a temperature of exhaust gas flowing out from the filter (12) (See Hosaka, Paragraph [0028]), and 
a deposition calculating part (16) configured to calculate an amount of particulate matter deposited at the filter (12) (See Hosaka, Paragraph [0031]), wherein 
the deposition calculating part (16) is configured to calculate a first estimated value of an amount of the particulate matter based on the differential pressure, calculate a second estimated value of an amount of the particulate matter based on an amount of increase of temperature of the exhaust gas due to supply of oxygen to the filter (12), and calculate an amount of the particulate matter based on the first estimated value and the second estimated value. (See Hosaka, Paragraphs [0038], [0044], & [0047]-[0048]).

In Reference to Claim 2 (As Best Understood) 
(See Hosaka, Figures 1-2)
Hosaka discloses:
	wherein the deposition calculating part (16) is configured to calculate a value in a range where a range of the first estimated value and a range of the second estimated value overlap as an amount of the particulate matter. (See Hosaka, Paragraphs [0047]-[0049]).

In Reference to Claim 3 (As Best Understood) 
(See Hosaka, Figures 1-2)
Hosaka discloses:
	wherein the deposition calculating part (16) is configured to calculate a maximum value in the range where the range of the first estimated value and the range of the second estimated value overlap as an amount of the particulate matter. (See Hosaka, Paragraphs [0047]-[0049]).
	The Examiner notes that the device of Hosaka calculates a new range.

In Reference to Claim 8 (As Best Understood) 
(See Hosaka, Figures 1-2)
Hosaka discloses:
	wherein the deposition calculating part (16) is configured to calculate the second estimated value only when a temperature of the filter (12) when supply of oxygen to the 
	The Examiner notes that the deposition calculating part of Hosaka calculates the second estimated value only during a temperature increase above normal operating temperature and the supply of oxygen via the exhaust gas started for regeneration.

In Reference to Claim 12 (As Best Understood) 
(See Hosaka, Figures 1-2)
Hosaka discloses:
	An exhaust purification system of an internal combustion engine comprising: 
a filter (12) arranged in an exhaust passage of the internal combustion engine (11) and trapping particulate matter in exhaust gas (See Hosaka, Paragraph [0025]), 
a differential pressure sensor (13,14) detecting a differential pressure before and after the filter (12) or a differential pressure between a pressure in the exhaust passage at an upstream side from the filter (12) and an atmospheric pressure (See Hosaka, Paragraphs [0026]-[0027]), 
a temperature sensor (15) arranged in the exhaust passage at a downstream side from the filter (12) and detecting a temperature of exhaust gas flowing out from the filter (12) (See Hosaka, Paragraph [0028]), and 
an electronic control unit (16) configured to calculate an amount of particulate matter deposited at the filter (12) (See Hosaka, Paragraph [0031]), wherein 
the electronic control unit (16) is configured to calculate a first estimated value of an amount of the particulate matter based on the differential pressure, calculate a .

Allowable Subject Matter
Claims 4-7 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nose, Suchta, Ide, Kanaya, Noguchi, and Kondou show devices in the general state of the art of invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746